Exhibit 10.10

 

CONVERSION AND PREFERRED STOCK PURCHASE AGREEMENT

 

This Conversion and Preferred Stock Purchase Agreement (this “Agreement”), dated
as of October 2, 2013, is by and between Cubic Energy, Inc. (the “Company”), a
Texas corporation, Langtry Mineral & Development, LLC, a Texas limited liability
company (“Langtry”), and Calvin A. Wallen, III (“Wallen” and together with
Langtry, the “Subscribers”).

 

1.                                      Subscription.  Subject to the terms and
conditions hereof, (a) Langtry hereby irrevocably subscribes for and agrees to
purchase from the Company 12,047 shares of Series B Convertible Preferred Stock,
par value $0.01 per share (the “Preferred Stock”), and the Company agrees to
sell such shares of Preferred Stock to Langtry, in exchange for the cancellation
of 120,468 issued and outstanding shares of the Company’s Series A Convertible
Preferred Stock held by Langtry, and (b) Wallen hereby irrevocably subscribes
for and agrees to purchase from the Company 2,115 shares of Preferred Stock, and
the Company agrees to sell such shares of Preferred Stock to Wallen, in exchange
for the cancellation of that certain promissory note dated April 1, 2013 from
the Company payable to Wallen in the principal amount of $2,000,000, plus
accrued and unpaid interest thereon (the “Wallen Note”).  The foregoing shares
of Preferred Stock are collectively referred to herein as the “Shares.”  The
Preferred Stock is convertible into shares (the “Conversion Shares”) of Common
Stock, par value $0.05 per share (the “Common Stock”), as provided in that
Certificate of Designation Establishing Series of Preferred Stock, which sets
forth the rights and preferences of the Preferred Stock (the “Certificate of
Designation”).  The Conversion Shares and the Shares are referred to
collectively herein as the “Securities.”

 

2.                                      Delivery of Consideration; Delivery of
Certificates Representing Shares.  The Subscribers understand and agree that
this subscription is made subject to the following terms and conditions:

 

(a)                                 Effective as of the Closing Date, (i)
Langtry shall deliver to the Company for cancellation the certificates
representing the Series A Convertible Preferred Stock as contemplated above and
(ii) Wallen shall deliver to the Company for cancellation the Wallen Note; and

 

(b)                                 Certificates representing the Shares will be
issued in the names of the Subscribers, as contemplated herein.

 

3.                                      Delivery of Shares.  The delivery of the
Shares by the Company shall occur on the date first set forth above (the
“Closing Date”).  On the Closing Date, the Company will deliver or cause to be
delivered, physical certificates representing the Shares purchased by the
Subscribers.

 

4.                                      Registration Rights.

 

(a)                                 The Subscribers each acknowledge that it/he
is acquiring the Shares for its/his own account and for the purpose of
investment and not with a view to any distribution or resale thereof within the
meaning of the Securities Act of 1933, as amended, (the “Securities Act”).  Each
Subscriber further agrees that it/he will not sell, assign or transfer any
Security at any time in violation of the Securities Act and acknowledges that,
in taking unregistered securities, it must be able to bear the economic risk of
its/his investment for an indefinite period

 

--------------------------------------------------------------------------------


 

of time because the Securities have not been registered under the Securities
Act, and further realizes that none of the Securities can be sold unless
subsequently registered under the Securities Act or an exemption from such
registration is available.  Each Subscriber further recognizes that the Company
is not assuming any obligation to register any security except as expressly set
forth herein.  Each Subscriber also acknowledges that appropriate legends
reflecting the status of the Securities under the Securities Act may be placed
on the face of the certificates for each such Security at the time of their
transfer and delivery to the holder thereof.

 

(b)                                 No Security may be transferred except in a
transaction which is in compliance with the Securities Act.  Except as provided
hereafter with respect to registration of the Conversion Shares, it shall be a
condition to any such transfer that the Company shall be furnished with an
opinion of counsel to the holder of such Security, reasonably satisfactory to
the Company, to the effect that the proposed transfer would be in compliance
with the Securities Act.

 

(c)                                  Within 60 days after the written request of
either Subscriber (the “Filing Date”), the Company shall use its best efforts to
prepare and file with the Securities and Exchange Commission (the “SEC”), one or
more registration statements and such other documents as may be necessary in the
opinion of counsel for the Company, and use its commercially reasonable efforts
to have such registration statement declared effective in order to comply with
the provisions of the Securities Act so as to permit the registered resale of
the Conversion Shares, for a period of five (5) years following the Closing
Date.  The Conversion Shares that are registered for resale under such
registration statement are referred to herein as the “Offering Securities,” and
the Subscribers, together with their respective affiliates and transferees, are
hereafter referred to as “Offering Holders.”  The Company will include in such
registration statement (i) the information required under the Securities Act to
be so included concerning the Offering Holders, as provided by the Offering
Holders at the reasonable request of the Company, including any changes in such
information, or information provided by new Offering Holders, that may be
provided by the Offering Holders in writing to the Company from time to time,
and (ii) a section entitled “Plan of Distribution,” substantially in the form of
Exhibit A hereto, that describes the various procedures that may be used by the
Offering Holders in the sale of Offering Securities; provided, however, that no
holder of Securities (other than the Subscribers) shall be entitled to have the
Conversion Shares, or the Conversion Shares issuable upon conversion of the
Shares, held by it covered by such registration statement unless such holder
agrees in writing to be bound by all the provisions of this Agreement applicable
to a holder of Offering Securities.

 

(d)                                 Notwithstanding the foregoing provisions of
this Section 4, the Company may voluntarily suspend the use of any such
registration statement for a limited time, if the Company has been advised in
writing by counsel or underwriters to the Company that the offering of any
Offering Securities pursuant to the registration statement would materially
adversely affect, or would be improper in view of (or improper without
disclosure in a prospectus), a proposed financing, a reorganization,
recapitalization, merger, consolidation, or similar transaction involving the
Company.  In addition, the Company may suspend the use of such registration
statement for the 15 calendar days following the filing of any Form 8-K, Form
10-Q or Form 10-K, or other comparable form for purposes of filing a
post-effective amendment

 

2

--------------------------------------------------------------------------------


 

to the registration statement, to the extent that such filings are not
automatically incorporated by reference into the registration statement, and
until such time as such post-effective amendment is declared effective.  If any
event occurs that would cause any such registration statement to contain a
material misstatement or omission or not to be effective and usable during the
period that such registration statement is required to be effective and usable,
subject to the time periods set forth above, the Company shall promptly file an
amendment to the registration statement and use its commercially reasonable
efforts to cause such amendment to be declared effective as soon as practicable
thereafter.  Notwithstanding any provision contained herein to the contrary, the
Company’s obligation to include, or continue to include, Offering Securities in
any such registration statement under this Section 4 shall terminate to the
extent such securities are eligible for resale without limitation on the amount
of securities sold under Rule 144(e) promulgated under the Securities Act.

 

(e)                                  If and whenever the Company is required by
the provisions of this Agreement to use its commercially reasonable efforts to
effect the registration of the Conversion Shares under the Securities Act for
the account of an Offering Holder, the Company will, as promptly as possible:

 

(i)                                     prepare and file with the SEC a
registration statement with respect to such securities and use its commercially
reasonable efforts to cause such registration statement to become and remain
effective, subject to the Company’s obligations to file post-effective
amendments to such registration statement;

 

(ii)                                  prepare and file with the SEC such
amendments and supplements to such registration statement and the prospectus
used in connection therewith as may be necessary to keep such registration
statement effective and to comply with the requirements of the Securities Act
and the rules and regulations promulgated by the SEC thereunder relating to the
sale or other disposition of the securities covered by such registration
statement;

 

(iii)                               include in each such document the names of
each Offering Holder who continues to hold Securities, and the names of any new
Offering Holders who have delivered written notice to the Company at least three
business days prior to the filing thereof that they propose to sell Offering
Securities pursuant to the registration statement as selling securityholders;

 

(iv)                              file pursuant to Rule 424(b) under the
Securities Act an amendment to the prospectus contained in the registration
statement or amend, if required, the registration statement and prospectus, in
each case, to cover new Offering Holders upon at least seven business days’
prior written notice by such new Offering Holders to such effect; provided,
however, that (A) in no event shall the Company be required to file pursuant to
Rule 424(b) under the Securities Act a prospectus to cover new Offering Holders
other than on the third Thursday of each calendar month following the calendar
month in which the registration statement is declared effective and (B) in the
case where a post-effective amendment is required, in no event shall the Company
be required to file a post-effective amendment to cover new Offering Holders
other than on the third Thursday of the third full calendar month following the
calendar month in which

 

3

--------------------------------------------------------------------------------


 

the registration statement is declared effective and the third Thursday of each
subsequent third month thereafter; any delay in effectiveness as a result of the
foregoing shall be excluded from the periods set forth in subsection (d) above;
and

 

(v)                                 furnish to each Offering Holder such numbers
of copies of a prospectus, including a preliminary prospectus, complying with
the requirements of the Securities Act, and such other documents as such
Offering Holder may reasonably request in order to facilitate the public sale or
other disposition of the Offering Securities owned by such Offering Holder, but
such Offering Holder shall not be entitled to use any selling materials other
than a prospectus and such other materials as may be approved by the Company,
which approval will not be unreasonably withheld, or as may be needed to comply
with the requirements of the Securities Act and the rules and regulations
thereunder.

 

(f)                                   Except as provided below in this
Section 4, the expenses incurred by the Company to comply with this Section 4,
including, without limitation, all registration and filing fees, printing and
delivery expenses, accounting fees, fees and disbursements of counsel to the
Company, consultant and expert fees, premiums for liability insurance, if the
Company chooses to obtain such insurance, obtained in connection with a
registration statement filed to effect such compliance and all expenses,
including counsel fees, of complying with any state securities laws (“State
Acts”), shall be paid by the Company.  All fees and disbursements of any
counsel, experts, or consultants employed by any Offering Holder shall be borne
by such Offering Holder.  The Company shall not be obligated in any way in
connection with any registration pursuant to this Section 4 for any selling
commissions or discounts payable by any Offering Holder to any underwriter or
broker of securities to be sold by such Offering Holder.  The applicable
Offering Holder agrees to pay all expenses required to be borne by such Offering
Holder.

 

(g)                                  In the event of any registration of
Offering Securities pursuant to this Section 4, the Company will indemnify and
hold harmless each Offering Holder, its officers, directors, investment advisors
and each underwriter of such securities, and any person who controls such
Offering Holder or underwriter within the meaning of Section 15 of the
Securities Act, against all claims, actions, losses, damages, liabilities and
expenses, joint or several, to which any of such persons may become subject
under the Securities Act or otherwise, insofar as such losses, claims, damages,
liabilities or actions arise out of or are based upon any untrue statement of
any material fact contained in any registration statement under which such
securities were registered under the Securities Act, any preliminary prospectus
or final prospectus contained therein, or any amendment or supplement thereof,
or arise out of or are based upon the omission to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading, and will reimburse such Offering Holder, its officers, directors and
each underwriter of such securities, and each such controlling person or entity
for any legal and any other expenses reasonably incurred by such Offering
Holder, such underwriter, or such controlling person or entity in connection
with investigating or defending any such loss, action, claim, damage, liability,
or action; provided, however, that the Company will not be liable in any such
case to the extent that any such loss, claim, damage, liability or action arises
directly out of or is based primarily upon an untrue statement or omission made
in said registration statement, said preliminary prospectus or said prospectus,
or said amendment or supplement in reliance

 

4

--------------------------------------------------------------------------------


 

upon and in conformity with written information furnished to the Company by such
Offering Holder or such underwriter specifically for use in the preparation
thereof.

 

(h)                                 At any time when a prospectus relating to
the Offering Securities is required to be delivered under the Securities Act,
the Company will notify the Offering Holder of the happening of any event, upon
the notification or awareness of such event by an executive officer of the
Company, as a result of which the prospectus included in such registration
statement, as then in effect, includes an untrue statement of material fact or
omits to state a material fact required to be stated therein or necessary to
make the statements therein not misleading in light of the circumstances then
existing.

 

(i)                                     In the event of any registration of any
Offering Securities under the Securities Act pursuant to this Section 4, the
Offering Holder agrees to indemnify and hold harmless the Company, its officers,
directors and any person who controls the Company within the meaning of
Section 15 of the Securities Act, against any losses, claims, damages,
liabilities, or actions, joint or several, to which the Company, its officers,
directors, or such controlling person or entity may become subject under the
Securities Act or otherwise, insofar as such losses, claims, damages,
liabilities, or actions arise out of or are based upon any untrue statement of
any material fact contained in any registration statement under which such
Offering Securities were registered under the Securities Act, any preliminary
prospectus or final prospectus contained therein, or any amendment or supplement
thereto, or arise out of or are based upon the omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, in each case to the extent and only to the extent that
any such loss, claim, damage, liability, or action arises out of or is based
upon an untrue statement or omission made in said registration statement, said
preliminary prospectus or said prospectus or said amendment or supplement in
reliance upon and in conformity with written information furnished to the
Company by such Offering Holder or any affiliate (as defined in the Securities
Act) of such Offering Holder specifically for use in the preparation thereof.

 

(j)                                    If a claim for indemnification under
Section 4 is unavailable to an indemnified party because of a failure or refusal
of a governmental authority to enforce such indemnification in accordance with
its terms (by reason of public policy or otherwise), then each indemnifying
party, in lieu of indemnifying such indemnified party, shall contribute to the
amount paid or payable by such indemnified party as a result of such losses, in
such proportion as is appropriate to reflect the relative fault of the
indemnifying party and indemnified party in connection with the actions,
statements or omissions that resulted in such losses as well as any other
relevant equitable considerations.  The relative fault of such indemnifying
party and indemnified party shall be determined by reference to, among other
things, whether any action in question, including any untrue or alleged untrue
statement of a material fact or omission or alleged omission of a material fact,
has been taken or made by, or relates to information supplied by, such
indemnifying party or indemnified party, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
action, statement or omission.  The amount paid or payable by a party as a
result of any such contribution shall be deemed to include any reasonable
attorneys’ or other reasonable fees or expenses incurred by such party in
connection with the defense of any losses to the extent such party would have
been indemnified for such fees or expenses if the indemnification provided for
under Section 4(g) or 4(i) was

 

5

--------------------------------------------------------------------------------


 

available to such party in accordance with its terms.  Notwithstanding anything
to the contrary contained herein, no Offering Holder shall be liable or required
to contribute under this Section 4(j) for any amount that exceeds the net
proceeds to such Offering Holder as a result of the sale of Conversion Shares
pursuant to the registration statement provided by this Section 4.  The parties
hereto agree that it would not be just and equitable if contribution pursuant to
this Section 4(j) were determined by pro rata allocation or by any other method
of allocation that does not take into account the equitable considerations
referred to in this paragraph.  No person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation.  The indemnity and contribution agreements contained in this
Section 4 are in addition to any liability that the indemnifying parties may
have to the indemnified parties.

 

(k)                                 Any party entitled to indemnification
hereunder will (i) give prompt written notice to the indemnifying party of any
claim with respect to which it seeks indemnification and (ii) unless in such
indemnified party’s reasonable judgment a conflict of interest between such
indemnified and indemnifying parties exists with respect to such claim, permit
such indemnifying party to assume the defense of such claim with counsel
reasonably satisfactory to the indemnified party.  If such defense is assumed,
the indemnifying party will not be subject to any liability for any settlement
made by the indemnified party without its consent (which consent may not be
unreasonably withheld).  An indemnifying party who is not entitled to, or elects
not to, assume the defense of a claim will not be obligated to pay the fees and
expenses of more than one counsel for all parties indemnified by such
indemnifying party with respect to such claim, unless in the reasonable judgment
of any indemnified party a conflict of interest exists between such indemnified
party and any other of such indemnified parties with respect to such claim.

 

(l)                                     With a view to making available to the
Offering Holder the benefits of Rule 144 promulgated under the Securities Act,
the Company agrees that it will use its commercially reasonable efforts to
maintain registration of its Common Stock under Section 12 or 15 of the
Securities Exchange Act of 1934, as amended, (the “Exchange Act”), and to file
with the SEC in a timely manner all reports and other documents required to be
filed by an issuer of securities registered under the Exchange Act so as to
maintain the availability of Rule 144.  Upon the request of any record owner,
the Company will deliver to such owner a written statement as to whether it has
complied with the reporting requirements of Rule 144.  At any time when the
Company is not subject to Section 13 or 15(d) of the Exchange Act, the Company
will promptly furnish or cause to be furnished to the Offering Holders, upon
request, copies of the information required to be delivered to holders and
prospective purchasers of the Securities pursuant to Rule 144A(d)(4) under the
Securities Act (or any successor provision thereto) in order to permit
compliance with Rule 144A in connection with resales by such holders of the
Shares.

 

5.                                      Representations and Warranties of Each
Subscriber.  Each Subscriber hereby represents and warrants to the Company as
follows:

 

(a)                                 It/he is acquiring the Shares for its/his
own account, for investment and not with a view to, or for resale in connection
with, any distribution or public offering thereof within the meaning of the
Securities Act, and applicable state securities laws.

 

6

--------------------------------------------------------------------------------


 

(b)                                 It/he understands that (i) the Shares and
the Conversion Shares (A) have not been registered under the Securities Act or
any state securities laws, (B) will be issued in reliance upon an exemption from
the registration and prospectus delivery requirements of the Securities Act
pursuant to Section 4(2) and/or Regulation D thereof and (C) will be issued in
reliance upon exemptions from the registration and prospectus delivery
requirements of state securities laws which relate to private offerings, and
(ii) it/he must therefore bear the economic risk of such investment indefinitely
unless a subsequent disposition thereof is registered under the Securities Act
and applicable state securities laws or is exempt therefrom.  It/he further
understands that such exemptions depend upon, among other things, the bona fide
nature of the investment intent of it/him expressed herein.  Pursuant to the
foregoing, it/he acknowledges that the certificates representing each of the
Shares and the Conversion Shares shall bear a restrictive legend substantially
as follows:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS ON
TRANSFER UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND STATE SECURITIES
LAWS, AND MAY NOT BE OFFERED FOR SALE, SOLD, ASSIGNED, TRANSFERRED, PLEDGED OR
OTHERWISE DISPOSED OF UNLESS (I) REGISTERED UNDER THE APPLICABLE SECURITIES LAWS
OR (II) AN OPINION OF COUNSEL, WHICH OPINION AND COUNSEL ARE BOTH REASONABLY
SATISFACTORY TO THE COMPANY, HAS BEEN DELIVERED TO THE COMPANY AND SUCH OPINION
STATES THAT THE SECURITIES MAY BE TRANSFERRED WITHOUT SUCH REGISTRATION.”

 

(c)                                  Such Subscriber has knowledge, skill and
experience in financial, business and investment matters relating to an
investment of this type and is capable of evaluating the merits and risks of
such investment and protecting its interest in connection with the acquisition
of the Shares.  Such Subscriber understands that the acquisition of the Shares
is a speculative investment and involves substantial risks and that it/he could
lose its/his entire investment in the Shares.  Such Subscriber has retained, at
its own expense, and relied upon, appropriate professional advice regarding the
investment, tax and legal merits and consequences of purchasing and owning the
Shares.  Such Subscriber has the ability to bear the economic risks of its/his
investment in the Company, including a complete loss of the investment, and
it/he has no need for liquidity in such investment.

 

(d)                                 Such Subscriber has been furnished by the
Company all information (or provided access to all information) regarding the
business and financial condition of the Company, its expected plans for future
business activities, the attributes of the Shares and the Conversion Shares and
the merits and risks of an investment in the Shares which it/he has requested or
otherwise needs to evaluate the investment in the Company.

 

7

--------------------------------------------------------------------------------


 

(e)                                  Such Subscriber is in receipt of, and
Langtry’s officers have carefully read, the following items:

 

(i)                                     Annual Report on Form 10-K for the
period ended June 30, 2012 filed by the Company with the SEC;

 

(ii)                                  Quarterly Report on Form 10-Q for the
period ended September 30, 2012, December 31, 2012 and March 31, 2013, filed by
the Company with the SEC; and

 

(iii)                               All Current Reports on Form 8-K filed by the
Company with the SEC subsequent to June 30, 2013 (together with the exhibits
thereto, collectively, along with items (i) and (ii) above, the “Disclosure
Documents”).

 

(f)                                   In making the proposed investment
decision, such Subscriber is relying solely on investigations made by it/him and
their respective representatives.

 

(g)                                  Such Subscriber acknowledges that it/he has
been advised that:

 

(i)                                     The Shares and the Conversion Shares to
be issued to it/him have not been approved or disapproved by the SEC or any
state securities commission nor has the SEC or any state securities commission
passed upon the accuracy or adequacy of any representations by the Company.  Any
representation to the contrary is a criminal offense.

 

(ii)                                  In making an investment decision, such
Subscriber must rely on its/his own examination of the Company, including the
merits and risks involved in an investment in the Shares and the Conversion
Shares.  The Shares and the Conversion Shares have not been recommended by any
federal or state securities commission or regulatory authority.  Furthermore,
the foregoing authorities have not confirmed the accuracy or determined the
adequacy of any representation.  Any representation to the contrary is a
criminal offense.

 

(iii)                               The Shares and the Conversion Shares will be
“Restricted Securities” within the meaning of Rule 144 under the Securities Act,
are subject to restrictions on transferability and resale and may not be
transferred or resold except as permitted under the Securities Act and
applicable state securities laws, pursuant to registration or exemption
therefrom.  Such Subscriber is aware that it/he may be required to bear the
financial risks of this investment for an indefinite period of time.

 

(h)                                 Such Subscriber acknowledges and is aware
that there has never been any representation, guarantee or warranty made by the
Company or any officer, director, employee or agent or representative of the
Company, expressly or by implication, as to (i) the approximate or exact length
of time that it/he will be required to remain an owner of the Shares and the
Conversion Shares; (ii) the percentage of profit and/or amount of or type of
consideration, profit or loss to be realized, if any, as a result of this
investment; or (iii) that the limited past performance or experience on the part
of the Company, or any future expectations will in any

 

8

--------------------------------------------------------------------------------


 

way indicate the predictable results of the ownership of the Shares and the
Conversion Shares or of the overall financial performance of the Company.

 

(i)                                     Such Subscriber represents and warrants
that it/he is an “accredited investor” within the meaning of Rule 501 of
Regulation D under the Securities Act.

 

(j)                                    As of the date of this Agreement, such
Subscriber and its affiliates do not have, and during the 30-day period prior to
the date of this Agreement, such Subscriber and its affiliates have not entered
into, any “put equivalent position” as such term is defined in Rule 16a-1 under
the Exchange Act or short sale positions with respect to the Common Stock of the
Company.

 

6.                                      Representations and Warranties of the
Company.  The Company hereby represents and warrants to the Subscribers as
follows:

 

(a)                                 Each of the Company and its subsidiaries is
duly incorporated, validly existing and in good standing under the laws of its
state of incorporation, and is duly qualified to do business as a foreign
corporation in all jurisdictions in which the failure to be so qualified would
materially and adversely affect the business or financial condition, properties
or operations of the Company.  Each of the Company and its subsidiaries has all
requisite corporate power and authority and all material government licenses,
permits and approvals (i) to own and lease the properties and assets it
currently owns and leases and it contemplates owning and leasing and (ii) to
conduct its activities as such activities are currently conducted and as are
currently contemplated to be conducted.

 

(b)                                 The authorized capital of the Company
immediately prior to the Closing will consist of 200,000,000 shares of common
stock, par value $0.05, 165,000 shares of Series A preferred stock, par value
$0.01, 35,000 shares of Series B preferred stock, par value $0.01; and
98,751.824 shares of Series C preferred stock, par value $0.01.  The Certificate
of Designation, in the form delivered to the Subscribers, will be filed with the
Secretary of State of Texas prior to the Closing Date.

 

(c)                                  The Company has duly authorized the
issuance and sale of the Shares in accordance with the terms of this Agreement
(as described herein) by all requisite corporate action, including the
authorization of the Company’s Board of Directors of the issuance and sale of
the Shares in accordance herewith.  This Agreement constitutes a valid and
legally binding obligation of the Company, enforceable in accordance with its
terms, except (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) to the extent the indemnification provisions contained herein
may be limited by applicable federal or state securities laws.

 

(d)                                 The Shares, when issued and paid for in
accordance with this Agreement, will represent validly authorized, duly issued
and fully paid and nonassessable shares of Preferred Stock of the Company, and
the issuance thereof will not conflict with the certificate of formation or
bylaws of the Company and, subject to the accuracy of the representations and

 

9

--------------------------------------------------------------------------------


 

warranties of the Subscribers herein, will be in full compliance with all
federal and state securities laws applicable to such issuance and sale.

 

(e)                                  The execution and delivery of this
Agreement, the fulfillment of the terms set forth herein and the consummation of
the transactions contemplated hereby will not conflict with, or constitute a
breach of or default under, any agreement, indenture or instrument by which the
Company is bound or any law, administrative rule, regulation or decree of any
court or any governmental body or administrative agency applicable to the
Company.

 

(f)                                   The Disclosure Documents that have been
filed with the SEC, at the time they were filed with the SEC, each complied in
all material respects with the requirements of the Exchange Act, and, when read
together, do not contain an untrue statement of a material fact or omit to state
a material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.

 

7.                                      Survival; Indemnification.  All
representations, warranties and covenants contained in this Agreement and the
indemnification contained in this Section 7 shall survive the Closing.  Each
Subscriber acknowledges the meaning and legal consequences of the
representations, warranties and covenants in Section 5 hereof and that the
Company has relied upon such representations, warranties and covenants in
determining such Subscriber’s qualification and suitability to purchase the
Shares.  Each Subscriber, severally and not jointly, hereby agrees to indemnify,
defend and hold harmless the Company, its officers, directors, employees, agents
and controlling persons, from and against any and all losses, claims, damages,
liabilities, expenses (including attorneys’ fees and disbursements), judgments
or amounts paid in settlement of actions arising out of or resulting from the
untruth of any representation of such Subscriber herein or the breach of any
warranty or covenant herein by such Subscriber.  Notwithstanding the foregoing,
however, no representation, warranty, covenant or acknowledgment made herein by
such Subscriber shall in any manner be deemed to constitute a waiver of any
rights granted to it under the Securities Act or state securities laws.

 

8.                                      Notices.  All notices and other
communications provided for herein shall be in writing and shall be deemed to
have been duly given if delivered personally or sent by registered or certified
mail, return receipt requested, postage prepaid:

 

(a)                                 if to the Company, to the following address:

 

Cubic Energy, Inc.

9870 Plano Road

Dallas, Texas 75238

Attn: Jon S. Ross

Telephone: (972) 681-8047

 

(b)                                 if to Langtry or Wallen, to the following
address:

 

9870 Plano Road

Dallas, Texas  75232

 

10

--------------------------------------------------------------------------------


 

Attn:  Calvin A. Wallen, III

Telephone:  972-681-8047

Facsimile:  972-681-9687

 

With a copy (which shall not constitute notice) to:

 

Barry F. Cannaday

Dentons US, LLP

2000 McKinney Ave., Suite 1900

Dallas, Texas  75201

Telephone:  214-259-1855

Facsimile:  214-259-0910

 

(c)                                  or at such other address as any party shall
have specified by notice in writing to the others.

 

9.                                      Assignability.  This Agreement is not
assignable by the Subscribers, and may not be modified, waived or terminated
except by an instrument in writing signed by the party against whom enforcement
of such modification, waiver or termination is sought.

 

10.                               Binding Effect.  Except as otherwise provided
herein, this Agreement shall be binding upon and inure to the benefit of the
parties and their heirs, executors, administrators, successors, legal
representatives and permitted assigns, and the agreements, representations,
warranties and acknowledgments contained herein shall be deemed to be made by
and be binding upon such heirs, executors, administrators, successors, legal
representatives and permitted assigns.

 

11.                               Entire Agreement.  This Agreement constitutes
the entire agreement of the Subscribers and the Company relating to the matters
contained herein, superseding all prior contracts or agreements, whether oral or
written.

 

12.                               Governing Law.  This Agreement shall be
governed by and construed in accordance with the laws of the State of Texas,
without regard to the principles of conflicts of law thereof that would require
the application of the laws of any jurisdiction other than Texas.

 

13.                               Severability.  If any provision of this
Agreement or the application thereof to any Subscriber or any circumstance shall
be held invalid or unenforceable to any extent, the remainder of this Agreement
and the application of such provision to other subscriptions or circumstances
shall not be affected thereby and shall be enforced to the greatest extent
permitted by law.

 

14.                               Headings.  The headings in this Agreement are
inserted for convenience and identification only and are not intended to
describe, interpret, define or limit the scope, extent or intent of this
Agreement or any provision hereof.

 

11

--------------------------------------------------------------------------------


 

15.                               Counterparts.  This Agreement may be executed
in any number of counterparts, each of which when so executed and delivered
shall be deemed to be an original and all of which together shall be deemed to
be one and the same agreement.

 

[Signature Page to follow]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Conversion and Preferred
Stock Purchase Agreement as of the date first set forth above.

 

 

LANGTRY MINERAL & DEVELOPMENT, LLC

 

 

 

 

 

By:

/s/ Calvin A. Wallen, III

 

 

Calvin A. Wallen, III

 

 

President

 

 

 

 

 

 

/s/ Calvin A. Wallen, III

 

 

Calvin A. Wallen, III

 

S-1

--------------------------------------------------------------------------------


 

 

CUBIC ENERGY, INC.

 

 

 

 

 

By:

/s/ Jon S. Ross

 

 

Jon S. Ross

 

 

Secretary

 

S-2

--------------------------------------------------------------------------------


 

Exhibit A

 

PLAN OF DISTRIBUTION

 

As of the date of this prospectus, we have not been advised by the selling
stockholders as to any plan of distribution.  Distributions of the shares by the
selling stockholders, or by their partners, pledgees, donees (including
charitable organizations), transferees or other successors in interest, may from
time to time be offered for sale either directly by such individual, or through
underwriters, dealers or agents or on any exchange on which the shares may from
time to time be traded, in the over-the-counter market, or in independently
negotiated transactions or otherwise.  The methods by which the shares may be
sold include:

 

·                                          a block trade (which may involve
crosses) in which the broker or dealer so engaged will attempt to sell the
securities as agent but may position and resell a portion of the block as
principal to facilitate the transaction;

 

·                                          purchases by a broker or dealer as
principal and resale by such broker or dealer for its own account pursuant to
this prospectus;

 

·                                          exchange distributions and/or
secondary distributions;

 

·                                          sales in the over-the-counter market;

 

·                                          underwritten transactions;

 

·                                          ordinary brokerage transactions and
transactions in which the broker solicits purchasers; and

 

·                                          privately negotiated transactions.

 

Such transactions may be effected by the selling stockholders at market prices
prevailing at the time of sale or at negotiated prices.  The selling
stockholders may effect such transactions by selling the Common Stock to
underwriters or to or through broker-dealers, and such underwriters or
broker-dealers may receive compensations in the form of discounts or commissions
from the selling stockholders and may receive commissions from the purchasers of
the Common Stock for whom they may act as agent.  The selling stockholders may
agree to indemnify any underwriter, broker-dealer or agent that participates in
transactions involving sales of the shares against certain liabilities,
including liabilities arising under the Securities Act.  We have agreed to
register the shares for sale under the Securities Act and to indemnify the
selling stockholders and each person who participates as an underwriter in the
offering of the shares against certain civil liabilities, including certain
liabilities under the Securities Act.

 

In connection with sales of the Common Stock under this prospectus, the selling
stockholders may enter into hedging transactions with broker-dealers, who may in
turn engage in short sales of the Common Stock in the course of hedging the
positions they assume.  The selling stockholders also may sell shares of Common
Stock short and deliver them to close out the short

 

A-1

--------------------------------------------------------------------------------


 

positions, or loan or pledge the shares of Common Stock to broker-dealers that
in turn may sell them.

 

The selling stockholders and any underwriters, dealers or agents that
participate in distribution of the shares may be deemed to be underwriters, and
any profit on sale of the shares by them and any discounts, commissions or
concessions received by any underwriter, dealer or agent may be deemed to be
underwriting discounts and commissions under the Securities Act.

 

There can be no assurances that the selling stockholders will sell any or all of
the shares offered under this prospectus.

 

A-2

--------------------------------------------------------------------------------